COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Anne Moreland v. Suri Dorai

Appellate case number:    01-13-00219-CV

Trial court case number: 11DCV190567

Trial court:              387th District Court of Fort Bend County

       This case involves an appeal from the trial court’s “Order on Motion for Protective
Order,” signed on December 27, 2012. Appellant filed her notice of appeal on March 13, 2013.
See TEX. R. APP. P. 26.1. The clerk’s record was filed on May 23, 2013. A reporter’s record has
not been filed.

        From information currently available, the court reporter has not filed a reporter’s record
because appellant has failed to request preparation of a reporter’s record from the court reporter.
See TEX. R. APP. P. 37.3(c). Accordingly on May 8, 2014, the Clerk of this Court notified
appellant that she must request in writing that the court reporter prepare the record and designate
the portions of the record and exhibits to be included. The Clerk of the Court further notified
appellant that, unless she provided the Court with written evidence from the court reporter that
appellate had requested preparation of the reporter’s record by May 22, 2014, the Court might
require appellant to file her brief and consider the appeal without a reporter’s record. See TEX. R.
APP. P. 37.3(c)(1). Appellant has not adequately responded. Accordingly, the Court will consider
and decide those issues or points that do not require a reporter’s record for a decision. See id.

        Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of the
filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court

Date: May 29, 2014